Citation Nr: 0002856	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an esophageal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947 and from August 1950 to July 1951.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

Evidence associated with the claims file, which includes an 
assessment of status post radiation exposure in connection 
with a complaint of difficult swallowing, render the 
veteran's claim for service connection for an esophageal 
disorder plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection an 
esophageal disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, claims based upon exposure to ionizing radiation 
are governed by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.311(b).  Each provides a separate and distinct basis for 
establishing service connection based on exposure to ionizing 
radiation in service.  38 U.S.C.A. § 1112(c) creates a 
presumption of service connection on a radiation basis for 
certain specified diseases when the specified disease becomes 
manifest in a veteran who participated in a "radiation-risk 
activity."  Under 38 C.F.R. § 3.311(b)(2), in cases where a 
veteran has been exposed to ionizing radiation, where a 
"radiogenic disease" is first manifested after service, and 
it is contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.  

The veteran may also establish, by independent medical 
evidence, that a current disorder is etiologically related to 
exposure to radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cri. 1994); see also 38 C.F.R. §§ 3.303(d); 
3.311(b)(4).  In addition, 38 C.F.R. § 3.311(b)(4) provides 
that if a claim for service connection is based upon a 
disease other than one listed as a radiogenic disease, the VA 
shall nevertheless consider the claim under the provisions of 
that section provided that the veteran has provided competent 
scientific or medical evidence that the condition is a 
radiogenic disease.  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

A well-grounded claim for service connection generally 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be competent 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Assessments associated with the claims file include Barrett's 
esophagus.  In addition, however, a December 1987 entry 
documents an assessment of status post radiation exposure 
provided with complaints of difficulty swallowing and history 
of radiation exposure in 1946.  Although this opinion leaves 
unclear whether that physician was expressing an opinion that 
an esophageal disorder was etiologically related to radiation 
exposure in service, viewed in the light most favorable to 
the veteran, this evidence is sufficient to render the 
veteran's claim plausible and, thus, well grounded.  


ORDER

A claim for service connection for an esophageal disorder is 
well grounded.  


REMAND

Although 38 C.F.R. § 3.311(b)(4) provides that the 
development contemplated by that section is to be undertaken 
whenever the veteran has presented competent evidence that he 
suffers from a radiogenic disease, the RO has not yet 
undertaken the development outlined therein.  As explained 
above, the veteran's claim is well grounded, and, therefore, 
the duty to assist applies in this case.  Proper development 
should include that outlined by 38 C.F.R. § 3.311(b)(4).  

Therefore, this case is REMANDED for the following 
development:

The RO should undertake the development 
contemplated by 38 C.F.R. § 3.311 for 
radiogenic diseases in connection with 
the veteran's claim for service 
connection for an esophageal disorder 
secondary to radiation exposure.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



